Citation Nr: 1415992	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) decision review officer (DRO) decision that granted service connection for the left shoulder disability, effective May 26, 2009, and rated 10 percent.  A March 2011 DRO decision increased the rating to 20 percent (also effective March 26, 2009).  In March 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was last afforded a VA examination for his left shoulder disability in February 2011.  During the March 2013 hearing, he testified that in the two years since his left shoulder disability had worsened, to include further limitation of motion, resulting in reduced occupational productivity.  In light of the allegation of worsening and the length of the intervening period since the February 2011 examination, a contemporaneous examination is necessary.  

The Veteran also testified that he continues to receive treatment at the Denver, Colorado VA medical center.  The most recent record of such treatment in the record now before the Board is dated in October 2012.  Updated records of treatment for the left shoulder are pertinent evidence (and VA records are constructively of record), and must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated records of all VA treatment the Veteran has received for his left shoulder disability since October 2012 (to include physical therapy notes).

2. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his left shoulder disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should comment on the frequency of any dislocations (as alleged by the Veteran) and note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


